Citation Nr: 0923277	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the bilateral hands and fingers.  

2.  Entitlement to service connection for residuals of a cold 
injury to the bilateral feet and knees.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied claims for service 
connection for residuals of a cold injury to the "bilateral 
hands (fingers)," and "bilateral feet (knees)."  In 
September 2008, the Board remanded the claim for additional 
development.  

The Veteran appeared at a Central Office Hearing before the 
undersigned Acting Veterans Law Judge in July 2008.  A 
transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he experienced cold injuries in his 
upper and lower extremities during his active military 
service, and that he currently is afflicted with the 
residuals of these injuries.  He states that there was pain 
in the hands during basic training, and that he played 
basketball in cold weather while stationed in Germany which 
affected his knees.  The Board notes that service connection 
is currently in effect for an orthopedic disorder of the 
right fifth finger.  

The most recent supplemental statement of the case is dated 
in February 2009.  In April and May of 2009, the Veteran 
submitted additional evidence, consisting of a letter from 
his spouse and an address of a private podiatrist (K.R.S., 
DPM), who has treated him.  The Veteran did not submit a 
waiver of regional office consideration of the new evidence, 
and the Board must remand the claim so that local review and 
development can be accomplished.  See 38 C.F.R. § 20.1304 
(2008).   In addition, as the Veteran contends that this 
podiatrist has evidence favorable to his claim in his 
records, on Remand, the RO should attempt to obtain copies of 
these records.  See 38 C.F.R. § 3.159(c)(1) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
releases, the RO should attempt to obtain 
the Veteran's records from K.R.S., DPM.  

2.  After completing the development 
discussed in the first paragraph of this 
Remand, the RO should readjudicate the 
issues on appeal, to include 
consideration of all evidence that has 
been received after the most recent 
supplemental statement of the case 
(SSOC), dated in February 2009.  If 
either of the determinations remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 




that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




